     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.546 Page 1 of 23



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
 7                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 8
          JUSTIN M. SONICO, individually             Case No. 19-cv-01842-BAS-LL
 9        and on behalf of all other persons
          similarly situated,                        ORDER GRANTING RENEWED
10                                                   MOTION TO COMPEL ARBITRATION
                                        Plaintiff,   AND STAY PROCEEDINGS
11
               v.                                    (ECF No. 36)
12
          CHARTER COMMUNICATIONS,
13        LLC, et al.,
                          Defendants.
14

15           Pursuant to the Court’s previous Order (ECF No. 32), Defendants have filed a
16   Renewed Motion to Compel Arbitration and Stay Proceedings (“Renewed Motion”) in this
17   action. (ECF No. 36.) Plaintiff opposes, and Defendants reply. (ECF Nos. 37, 38.) The
18   Court finds this motion suitable for determination on the papers submitted and without oral
19   argument. See Civ.LR 7.1(d)(1). For the reasons stated below, the Court GRANTS the
20   Renewed Motion.
21   I.      BACKGROUND
22           Plaintiff filed this putative class action in state court alleging violations of various
23   California wage-and-hour laws, which was then removed to this Court on September 25,
24   2019. (Notice of Removal, ECF No. 1; Compl., Ex A. to Notice of Removal, ECF No. 1-
25   2.)     Defendants Charter Communications, LLC and Charter Communications, Inc.
26   (collectively, “Defendants” or “Charter”) initially moved to compel arbitration because
27   Plaintiff agreed to arbitrate the underlying claims when he was hired by Time Warner Cable
28   (“TWC”) in 2014, which later merged with Charter. (Mot. to Compel Arbitration (“Mot.”),

                                                     -1-
                                                                                             19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.547 Page 2 of 23



 1   ECF No. 19.) Plaintiff opposed on the basis that he opted out of a subsequent arbitration
 2   agreement (the “Solution Channel Agreement” or “SCA”) presented to employees after
 3   TWC merged with Charter in 2016. (Opp’n to Mot., ECF No. 26.) Plaintiff argued that he
 4   entered into the SCA before opting out and it therefore superseded the first arbitration
 5   agreement, while Defendants maintained that Plaintiff’s opt-out left the first agreement in
 6   effect. (See Order Re: Mot. to Compel Arbitration (“Order”) at 5, ECF No. 32.)
 7          Because the SCA and opt-out notice specific to Plaintiff were not before the Court,
 8   leaving open questions about the agreement’s formation, the Court ordered the parties to
 9   engage in limited discovery and permitted Defendants to renew their motion within five
10   days of the conclusion of the discovery process. (Id. at 11.) Defendants’ Renewed Motion
11   attaches the Solution Channel Program Guidelines (“Guidelines”), the SCA, and Plaintiff’s
12   Electronic Opt-Out Acknowledgement. (See Exs. C, F to Decl. of John Fries in supp. of
13   Renewed Mot. (“Fries Decl.”).)1 The Court once again summarizes the two agreements
14   below, including the supplemental information provided in the Renewed Motion about the
15   SCA and Plaintiff’s opt-out.
16          A.    The JAMS Agreement 2
17          Defendants claim that Plaintiff signed an arbitration agreement as part of his
18   onboarding process with TWC in December 2014 that requires the claims in his class action
19   lawsuit to proceed to arbitration. 3 (Mot. at 1.) As part of its hiring practices, TWC required
20   applicants for employment to complete an online “onboarding” process. (Decl. of Chance
21

22
            1
23             John Fries is the Vice President, HR Technology for Charter Communications. (Id. ¶ 1.) He is
     “responsible for data reporting sourced from PeopleSoft, a system used by Charter to electronically
24   collect, maintain, and report on employee information[.]” (Id.) All exhibits are attached to the Fries
     Declaration as ECF No. 36-2.
25           2
               The JAMS Agreement was submitted only with Defendants’ initial Motion. The Court adopts
26   the summary of the JAMS Agreement and portions of its summary of the SCA included in its original
     Order on the Motion. (Order at 2–3.)
27           3
               The JAMS Agreement applies to disputes with TWC and its “parents, subsidiaries, affiliates,
     successors, and assigns,” which Defendants claim covers both Charter Communications, Inc. and Charter
28   Communications, LLC. (Mot. at 3.) Plaintiff does not dispute this.

                                                     -2-
                                                                                                  19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.548 Page 3 of 23



 1   Cassidy (“Cassidy Decl.”) ¶ 8, ECF No. 19-2.)4 This system required applicants to log into
 2   TWC’s Onboarding System (“OBS”) using a unique login identification and a temporary
 3   confidential access code available to only the applicant. (Id. ¶ 10.)
 4          Once logged in, the applicant was asked to review and accept 12 “required
 5   acknowledgments,” the last of which was the JAMS Agreement. (Id. ¶ 11; Onboarding
 6   Status Details, Ex. A to Cassidy Decl.) The JAMS Agreement states:
 7          By accepting employment with [TWC], you and [TWC] . . . agree that any
 8          and all claims, disputes, and/or controversies between you and TWC arising
            from or related to your employment with TWC shall be submitted exclusively
 9
            to and determined exclusively by binding arbitration before a single Judicial
10          Arbitration and Mediations Services, Inc. (“JAMS”) arbitrator under the
            Federal Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”).
11

12   (Id. ¶ 11; JAMS Agreement at 4, Ex. B to Cassidy Decl., ECF No. 19-3.5) The JAMS
13   Agreement specifically applies to claims
14          (3) under any state law governing Charter’s obligation to provide meal, rest,
15          or other breaks, (4) alleging that you were paid improperly or paid insufficient
            wages, overtime, compensation, or that Charter failed to comply with any law
16          relating to the payment of wages, [and] (5) under any other state law related
17          to your employment with Charter[.]

18   (JAMS Agreement at 4.) It further includes a waiver of all representative, collective, and
19   class actions, allowing employees to pursue claims against Charter only in their individual
20   capacity. (Id. at 4–5.)
21          The OBS explained why Charter utilized the JAMS agreement, provided a link to
22   the JAMS alternative dispute resolution website where the applicant could review the
23   JAMS arbitration rules, and allowed the applicant to download a PDF copy of the
24   agreement. (Cassidy Decl. ¶ 12; OBS Webpages at 7–8, Ex. C to Cassidy Decl.) Each
25
            4
26            Mr. Cassidy has been the Senior Director of Charter’s Human Resources Service Center since
     2017, and states that he has personal knowledge of TWC’s personnel recordkeeping and access to all
27   records maintained in the ordinary course of business regarding Plaintiff’s employment with TWC. (Id.
     ¶ 2.)
28          5
              All exhibits are attached to the Cassidy Declaration as ECF No. 19-3.

                                                     -3-
                                                                                                  19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.549 Page 4 of 23



 1   applicant was then prompted to electronically acknowledge and accept the terms of the
 2   Agreement. (Cassidy Decl. ¶ 13; OBS Webpages at 10.) 6 The OBS automatically recorded
 3   the date and time of each applicant’s acceptance of the Agreement’s terms. (Cassidy Decl.
 4   ¶ 16.)
 5            Plaintiff completed the onboarding process and accepted an online offer for
 6   employment with TWC on December 24, 2014. (Id. ¶ 9.) Plaintiff thereafter accepted the
 7   JAMS Agreement on December 28, 2014, at 6:45 p.m. using his unique login ID and
 8   confidential access code. (Id. ¶ 17; Onboarding Status Details for Justin Sonico, Ex. A to
 9   Cassidy Decl.)
10            B.    The Solution Channel Agreement
11            In 2016, Charter acquired TWC. (Mot. at 1; Cassidy Decl. ¶ 2.) In 2017, Charter
12   launched Solution Channel, an exclusive means of resolving pre-employment or
13   employment-related legal disputes through a multi-step claims process that culminates, if
14   necessary, in a final and binding arbitration. (Guidelines at 8–9.) Through this program, a
15   claimant submits a dispute via a web-based portal and, if covered, it is first reviewed
16   internally by Charter, which issues a decision to the claimant by email. (Id. at 10.) If the
17   claimant does not agree with the decision, the claimant can elect to proceed to arbitration.
18   (Id.) The SCA formally binds both parties to arbitration in the event this internal review
19   procedure does not resolve the claim.
20            Links to both the SCA and the Guidelines were accessible to employees on a Charter
21   intranet site called Panorama. (Fries Decl. ¶ 9; Panorama webpage at 2, Ex. B to Fries
22   Decl.)
23                  1.     Agreement to Arbitrate
24            Like the JAMS Agreement, the SCA requires claims arising from employment
25   disputes with Charter to be submitted to arbitration and bars claims from being brought in
26

27            6
               Mr. Cassidy attests that the webpages contained in Exhibit C “are identical to the OBS webpages
     in effect in December 2014, and are therefore identical to the webpages Plaintiff saw when he completed
28   the onboarding process.” (Cassidy Decl. ¶ 15.)

                                                       -4-
                                                                                                     19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.550 Page 5 of 23



 1   a representative, collective, or class action. (SCA §§ B.1, D.) The SCA states that both the
 2   employee and Charter “mutually agree” to these terms as a condition of employment. (Id.
 3   § A.) The SCA also states that it constitutes “the complete agreement of the parties on the
 4   subject of resolution of the covered disputes, and supersedes any prior or contemporaneous
 5   oral or written understanding on this subject[.]” (Id. § P.)
 6         Finally, the SCA establishes that it is effective “as of the date of [the employee’s]
 7   consent to participate in Solution Channel.” (Id. § V.) The SCA has no place for an
 8   employee to sign or otherwise indicate mutual assent to its terms.
 9                2.     Solution Channel Guidelines
10         The Guidelines explain the Solution Channel dispute resolution process, including
11   arbitration. They contain an enumerated list of “General Rules” stating that “participation
12   in Solution Channel is a condition of consideration for employment with Charter, and a
13   condition of working at Charter.” (Id. at 8, 13.) They also specifically provide:
14         Upon implementation of Solution Channel, current employees will be
15
           provided a 30-day opt-out period. Those employees will be covered by
           Solution Channel unless they opt out. Those employees covered by a
16         collective bargaining agreement or other employment agreement are excluded
17         from Solution Channel unless expressly allowed under those agreements
           (although nothing in this document shall limit the applicability of any
18         arbitration or other dispute resolution provision contained in those
19         agreements).

20   (Id. at 8, 13.) Another section of the Guidelines reiterates that “[c]urrent employees at the
21   effective date of Solution Channel will be enrolled in the Program, unless the employee
22   opts out.” (Id. at 13.)
23                3.     Plaintiff’s Opt-Out
24         Charter’s intranet webpage also included a link to a webpage allowing employees to
25   elect to opt out of Solution Channel. (See Fries Decl. ¶¶ 11–13; Ex. D to Fries Decl.) The
26   Electronic Opt-Out Acknowledgement included the following statement:
27

28

                                                 -5-
                                                                                          19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.551 Page 6 of 23



 1            After having carefully considered its components, I am opting out of Solution
              Channel. By opting out, I understand and agree that I am not required to
 2
              participate in Solution Channel. I also understand that if I am already subject
 3            to another arbitration agreement, I will remain subject to that agreement. I am
              only opting out of Solution Channel by completing this form.
 4

 5            I ALSO UNDERSTAND THAT IF I DO NOT OPT OUT, I AM
              SPECIFICALLY CONSENTING TO PARTICIPATION IN SOLUTION
 6
              CHANNEL.
 7

 8   (Ex. D to Fries Decl.) Employees could then check a box next to “I want to opt out of
 9   Solution Channel,” enter their name, and click “Save” to record their opt-out. (Fries Decl.
10   ¶ 14.)
11            In their Renewed Motion, Defendants now provide documentary evidence
12   establishing Plaintiff’s receipt of the SCA and his subsequent decision to opt out. On
13   October 6, 2017, Charter’s Executive Vice President Paul Marchand announced via email
14   the implementation of the Solution Channel program to “all non-union employees below
15   the level of Executive Vice President, who were active, or who were not on a leave of
16   absence, on that date[.]” (Fries Decl. ¶ 5; SCA email, Ex. A to Fries Decl.) The email
17   noted: “Unless you opt out of participating in Solution Channel within the next 30 days,
18   you will be enrolled. Instructions for opting out of Solution Channel are also located on
19   Panorama.” (Fries Decl. ¶ 8; SCA email.) The email also included a link to the Solution
20   Channel web page on the Charter website, which in turn included a link to access the SCA.
21   (Fries Decl. ¶¶ 9, 10; Solution Channel webpage, Ex. B to Fries Decl.; SCA, Ex. C to Fries
22   Decl.)7
23

24            7
              Fries attests that this webpage also included a clause about opting out of the SCA, which stated
     the following:
25
              Opting Out of Solution Channel
26
              If you do not opt out of Solution Channel within the designated time, you will be
27            automatically enrolled in Solution Channel and considered to have consented to the terms
              of the Mutual Arbitration Agreement at that time. To opt-out of Solution Channel, please
28

                                                       -6-
                                                                                                     19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.552 Page 7 of 23



 1          Employees could opt out of Solution Channel using network credentials to access a
 2   system called PeopleSoft. (Fries Decl. ¶¶ 13–14; PeopleSoft Solution Channel Page, Ex.
 3   D to Fries Decl.) Charter maintains a record of employees who opted out of Solution
 4   Channel within the 30-day period. (Fries Decl. ¶ 18.) John Fries, as Vice President, HR
 5   Technology, has attested that he has access to this and other employment records and
 6   confirmed that Plaintiff: (1) was a Charter employee on October 6, 2017; (2) was included
 7   in the distribution list for the email sent by Paul Marchand announcing the Solution Channel
 8   program; and (3) opted out of Solution Channel on October 18, 2017. (Id. ¶¶ 19–21; SCA
 9   email to Sonico, Ex. E to Fries Decl., ECF No. 36-2; Sonico’s Electronic Opt-Out
10   Acknowledgment, Ex. F to Fries Decl., ECF No. 36-2.) The parties agree that Plaintiff
11   timely opted out of the SCA.
12   II.    LEGAL STANDARD
13          The Federal Arbitration Act (“FAA”) applies to contracts involving interstate
14   commerce. 8 9 U.S.C. §§ 1, 2. The FAA provides that contractual arbitration agreements
15   “shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in
16   equity for the revocation of any contract.” Id. § 2. The primary purpose of the FAA is to
17   ensure that “private agreements to arbitrate are enforced according to their terms.” Volt
18   Info. Scis., Inc. v. Bd. of Trs. of the Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989).
19   Therefore, “as a matter of federal law, any doubts concerning the scope of arbitrable issues
20   should be resolved in favor of arbitration.” Moses H. Cone Mem’l Hosp. v. Mercury Constr.
21   Corp., 460 U.S. 1, 24–25 (1983).
22

23          click here. In the new window that will open, click Main Menu->Self-Service->Solution
24          Channel.
     (Fries Decl. ¶ 11.) Fries states that the link led to the page where employees could elect to opt-out of the
25
     SCA. This webpage is not attached and is presumably one of the Panorama webpages that allegedly
26   existed during the opt-out window but cannot not be recovered by Charter. (See Fries Decl. ¶ 22.)
             8
               The FAA encompasses “contract[s] evidencing a transaction involving commerce to settle by
27   arbitration.” 9 U.S.C. § 2. “Commerce” is defined as “commerce among the several States.” Id. § 1;
     Citizens Bank v. Alafabco, Inc., 539 U.S. 52, 56 (2003) (citation omitted). Charter’s representation that it
28   is engaged in interstate commerce is undisputed. (Renewed Mot. at 8–9.)

                                                        -7-
                                                                                                        19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.553 Page 8 of 23



 1          Given this strong federal preference for arbitration and the contractual nature of
 2   arbitration agreements, “a district court has little discretion to deny an arbitration motion”
 3   once it determines that a claim is covered by a written and enforceable arbitration
 4   agreement. Republic of Nicar. v. Standard Fruit Co., 937 F.2d 469, 475 (9th Cir. 1991).
 5   “In determining whether to compel a party to arbitration, a district court may not review
 6   the merits of the dispute[.]” Esquer v. Educ. Mgmt. Corp., 292 F. Supp. 3d 1005, 1010
 7   (S.D. Cal. 2017).
 8          However, “question[s] of arbitrability” include “certain gateway matters” that are
 9   “presumptively for courts to decide[.]” Oxford Health Plans LLC v. Sutter, 569 U.S. 564,
10   569 n.2 (2013); see also Momot v. Mastro, 652 F.3d 982, 987 (9th Cir. 2011) (identifying
11   “gateway questions of arbitrability” to include “whether the parties have a valid arbitration
12   agreement or are bound by a given arbitration clause, and whether an arbitration clause in
13   a concededly binding contract applies to a given controversy”); Mohamed v. Uber Techs.,
14   Inc., 848 F.3d 1201, 1208 (9th Cir. 2016) (“[T]here is a presumption that courts will decide
15   which issues are arbitrable; the federal policy in favor of arbitration does not extend to
16   deciding questions of arbitrability.”). Thus, a district court must determine (1) whether a
17   valid arbitration agreement exists and, if so, (2) whether the agreement covers the relevant
18   dispute. See 9 U.S.C. § 4; Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir. 2015)
19   (citing Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84 (2002)).
20   III.   ANALYSIS
21          As before, the primary dispute centers around whether any arbitration agreement
22   covers the underlying dispute between the parties. Defendants argue that Plaintiff’s opt-
23   out was effectively a rejection of the offer made in the SCA, leaving the JAMS Agreement
24   as the existing arbitration contract between the parties. (Renewed Mot. at 11–12.) In
25   opposition, Plaintiff maintains that the language of the SCA itself, the Guidelines, and
26   Plaintiff’s personal understanding support that the SCA was operable “upon conveyance to
27   the employee.” (Opp’n at 6.) Thus, Plaintiff argues that the SCA was effective as of
28   October 6, 2017, superseded the JAMS Agreement on this date, and then was subsequently

                                                 -8-
                                                                                           19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.554 Page 9 of 23



 1   rendered non-binding on Plaintiff when he opted out on October 18, 2017, leaving no
 2   arbitration agreement between the parties.
 3         For the reasons stated below, the Court first finds that Plaintiff did not enter into the
 4   SCA such that it supersedes the JAMS Agreement. Second, the Court finds that the JAMS
 5   Agreement is not procedurally or substantively unconscionable and therefore is
 6   enforceable.
 7         A.       Controlling Agreement
 8         The question here is whether a subsequent agreement, the SCA, was formed between
 9   the parties such that it supersedes the JAMS Agreement. “It is a well settled principle of
10   contract law that a new agreement between the same parties on the same subject matter
11   supersedes the old agreement.” Mumin v. Uber Techs., Inc., 239 F. Supp. 3d 507, 524
12   (E.D.N.Y. 2017). To determine whether a superseding agreement was formed, courts must
13   apply “ordinary state-law principles that govern the formation of contracts.” Norcia v.
14   Samsung Telecomms. Am., LLC, 845 F.3d 1279, 1283 (9th Cir. 2017) (internal quotations
15   omitted). California Civil Code § 1550 requires four elements for contract formation: “(1)
16   parties capable of contracting; (2) their consent; (3) a lawful object; and (4) a sufficient
17   cause or consideration.” Shaw v. Regents of Univ. of Calif., 58 Cal. App. 4th 44, 52 (1997)
18   (quoting Marshall & Co. v. Weisel, 242 Cal. App. 2d 191, 196 (1966)). At issue in this
19   case is whether Plaintiff consented to the terms of the SCA before opting out.
20         “Every contract requires the mutual assent or consent of the parties.” Meyer v.
21   Benko, 55 Cal. App. 3d 937, 942 (1976). “Mutual assent is determined under an objective
22   standard applied to the outward manifestations or expressions of the parties, i.e., the
23   reasonable meaning of their words and acts, and not their unexpressed intentions or
24   understandings.” Alexander v. Codemasters Grp. Ltd., 104 Cal. App. 4th 129, 141 (2002).
25   It is typically “manifested by an offer communicated to the offeree and an acceptance
26   communicated to the offeror.” Donovan v. RRL Corp., 26 Cal. 4th 261, 271 (2001). In the
27   case of a written contract, a party’s assent can be manifested by a signature or through
28   conduct. See Marin Storage & Trucking, Inc. v. Benco Contracting & Eng’g, Inc., 89 Cal.

                                                  -9-
                                                                                            19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.555 Page 10 of 23



 1   App. 4th 1042, 1049 (2001) (“[O]rdinarily one who signs an instrument which on its face
 2   is a contract is deemed to assent to all its terms.”); Esparza v. KS Indus., L.P., 13 Cal. App.
 3   5th 1228, 1238 (2017) (“Under California law, consent to a written contract may be implied
 4   by conduct.”).
 5         Here, Plaintiff did not sign the SCA, and it is undisputed that Plaintiff opted out via
 6   an Electronic Opt-Out Acknowledgement. (Ex. F to Fries Decl.) Thus, the Court must
 7   determine if Plaintiff manifested mutual assent to the SCA when he received the email on
 8   October 6, 2017 and before he exercised his opt-out option on October 18, 2017. The Court
 9   finds that he did not.
10         First, Plaintiff does not allege that he conducted himself in a way that demonstrated
11   assent to the terms of the SCA. Regarding his own actions, he states only that “he believed
12   that the SCA was already implemented by the company and therefore believed the new
13   arbitration program to be operable and in effect prior to his decision to opt-out . . . .” (Opp’n
14   at 6; Am. Decl. of Justin Sonico in supp. of Opp’n (“Sonico Decl.”) ¶¶ 9–10, ECF No. 37-
15   1.) Such “unexpressed intentions or understandings,” without allegations that he took any
16   action or conducted himself consistent with this understanding, are not sufficient for mutual
17   assent. See Alexander, 104 Cal. App. 4th at 141; see also Norcia, 845 F.3d at 1285–86
18   (“Under California law, an offeree’s inaction after receipt of an offer is generally
19   insufficient to form a contract.”).
20         Second, Plaintiff alleges that the provision of the SCA making the agreement
21   effective “as of the date of [his] consent to participate in Solution Channel” establishes that
22   it became effective only “upon conveyance to the employee[.]” (Opp’n at 6.) The Court
23   disagrees. Other language in the documents accompanying the SCA indicate that Plaintiff’s
24   “consent to participate” was contingent on his decision whether to opt-out, not his receipt
25   of the agreement. For example, the Electronic Opt-Out Acknowledgement expressly states
26   that Plaintiff’s opt-out applied only to the SCA and that failing to opt out—not simply
27   receiving the SCA—constituted “specific[] consent[] to participation in Solution Channel.”
28   (See Exs. C, F to Fries Decl.) Further, Defendants also present evidence that the SCA email

                                                  - 10 -
                                                                                              19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.556 Page 11 of 23



 1   and the Program Guidelines established that Plaintiff would be “enrolled” in Solution
 2   Channel unless he opted out. (See SCA email to Sonico at 2 (“Unless you opt out of
 3   participating in Solution Channel within the next 30 days, you will be enrolled.”); Program
 4   Guidelines at 13 (“Current employees at the effective date of Solution Channel will be
 5   enrolled in the Program, unless the employee opts out.”).)9 Taken together, the SCA and
 6   related documents indicate that Plaintiff’s mutual assent to Solution Channel and his
 7   enrollment in the program were to be established not by Plaintiff’s receipt of the SCA, but
 8   by his failure to timely opt out.
 9          Existing case law regarding opt-outs supports this view. Timely opting out of an
10   agreement has generally been understood to be a rejection of an offer. See Sawyer v. Bill
11   Me Later, Inc., No. CV 10-04461 SJO (JCGx), 2010 WL 5289537, at *3 (C.D. Cal. Oct.
12   4, 2010) (citing Circuit City Stores, Inc. v. Najd, 294 F.3d 1104, 1009 (9th Cir. 2002), aff’d,
13   692 F. App’x 356 (9th Cir. 2017)) (“A party accepts the revised contract if it does not
14   exercise a meaningful opportunity to ‘opt out’ provided by the other party to reject the
15   offer.”). Similarly, failing to opt out can constitute assent to an arbitration contract when,
16   among other things, the plaintiff has been informed of the significance of a failure to opt-
17   out. See Circuit City Stores, 294 F.3d at 1109; see also Prizler v. Charter Commc’ns, LLC,
18          9
                According to Fries, the opt-out clause on the Solution Channel webpage also conditioned
19   acceptance of the SCA on an employee’s failure to opt out of the program in 30 days. (See Fries Decl. ¶
     11 (“If you do not opt out of Solution Channel within the designated time, you will be automatically
20   enrolled in Solution Channel and considered to have consented to the terms of the Mutual Arbitration
     Agreement at that time.”).) However, as the Court noted above (see footnote 6, supra), this language does
21
     not appear in the exhibit attached to the Motion.
22           Under the Federal Rules of Evidence, “[a]n original writing . . . is required in order to prove its
     content unless these rules or a federal statute provides otherwise.” Fed. R. Evid. 1002. In this specific
23   instance, the “original writing” is the Solution Channel webpage bearing this language. This has not been
     provided by Defendants. Further, Fries’ recitation of this clause in his declaration does not fall under any
24   exception to the hearsay rule. The Fries Declaration is not itself “an admissible business record or
     summary of business records because it was prepared for litigation and not regularly kept as part of the
25
     practice of any business.” See Alarcon v. Vital Recovery Servs., Inc., 706 F. App’x 394, 395 (9th Cir.
26   2017) (citing Fed. R. Evid. 803(6)). It also does not serve as an admissible summary because Defendants
     have not alleged that the webpages associated with the Solution Channel Program are too voluminous to
27   be conveniently examined, nor have they provided originals or duplicates of the webpage materials that
     accurately reflect the existence of this provision. See id. (citing Fed. R. Evid. 1006). Thus, the Court finds
28   that this passage is not admissible and does not consider it in its analysis. See id.

                                                        - 11 -
                                                                                                         19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.557 Page 12 of 23



 1   No. 3:18-CV-1724-L-MSB, 2019 WL 2269974, at *3 (S.D. Cal. May 28, 2019) (holding
 2   that a plaintiff’s failure to opt out of Charter’s Solution Channel program constituted
 3   implied consent to its terms necessary for contract formation); Esquivel v. Charter
 4   Commc’ns, Inc., No. CV 18-7304-GW (MRWx), 2018 WL 10806904, at *7 (C.D. Cal.
 5   Dec. 6, 2018) (finding an employee’s “silence (in the form of a failure to opt-out) a
 6   permissible expression of assent” where the employee received an email announcing the
 7   implementation of the arbitration agreement and the opportunity to opt-out and had a pre-
 8   existing employment relationship with the company); Gentry v. Sup. Court, 42 Cal. 4th
 9   443, 468 (2007) (finding an employee “manifested his intent to use his silence, or failure
10   to opt out, as a means of accepting the arbitration agreement”), abrogated on other grounds
11   by AT&T Mobility LLC v. Concepcion, 563 U.S. 333 (2011).
12         Plaintiff points out that in some cases where a plaintiff signs a subsequent arbitration
13   agreement before exercising an opt-out option, courts have held that the agreement
14   supersedes any and all prior existing contracts. See Stiner v. Brookdale Senior Living, Inc.,
15   810 F. App’x 531, 533 (9th Cir. 2020) (affirming denial of motion to compel arbitration
16   where a plaintiff’s legal representative signed an agreement to arbitrate that superseded an
17   earlier one and “[i]n that agreement, [the plaintiff] opted out of arbitration”); Arredondo v.
18   Sw. & Pac. Specialty Fin., Inc., No. 1:18-CV-01737-DAD-SKO, 2019 WL 4596776, at *6
19   (E.D. Cal. Sept. 23, 2019). However, a signature is a clear manifestation of assent. See
20   Marin Storage, 89 Cal. App. 4th at 1049. Here, Plaintiff did not sign the SCA or allege
21   any other conduct indicating assent before he elected to opt-out. See Norcia, 845 F.3d at
22   1284–87. Indeed, as explained above, Plaintiff’s decision to opt-out eight days after
23   receiving the SCA reflects the exact opposite. See id.; Sawyer, 2010 WL 5289537, at *3.
24   The Court therefore finds Stiner and Arredondo easily distinguishable from the case at bar.
25         Thus, Plaintiff’s argument that he entered into the SCA before opting out fails.
26   Plaintiff did not mutually assent to the SCA upon receipt of the agreement, and he later
27   affirmatively rejected the SCA when he timely opted out. See Sawyer, 2010 WL 5289537,
28   at *3. For this reason, Plaintiff did not enter into the SCA such that it supersedes the JAMS

                                                 - 12 -
                                                                                           19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.558 Page 13 of 23



 1   Agreement. Having thus determined that the JAMS Agreement controls, the Court now
 2   turns to the Plaintiff’s unconscionability arguments regarding that contract.
 3         B.     Unconscionability of the JAMS Agreement
 4         Plaintiff argues that the JAMS Agreement should not be enforced because it is
 5   unconscionable. (Opp’n at 7.) “Like other contracts, arbitration agreements can be
 6   invalidated for fraud, duress, or unconscionability.” Chavarria v. Ralphs Grocery Co., 733
 7   F.3d 916, 921 (9th Cir. 2013). As the party asserting unconscionability, Plaintiff bears the
 8   burden of proving the defense. Tompkins v. 23andMe, Inc., 840 F.3d 1016, 1023 (9th Cir.
 9   2016) (citing Sanchez v. Valencia Holding Co., LLC, 61 Cal. 4th 899, 911 (2015)).
10         “Under California law, a contract must be both procedurally and substantively
11   unconscionable to be rendered invalid.” Chavarria, 733 F.3d at 922 (citing Armendariz v.
12   Found. Health Psychcare Servs., Inc., 24 Cal. 4th 83, 114 (2000)).           Courts analyze
13   “unconscionability on a sliding scale, so that the more substantively one-sided the contract
14   term, the less evidence of procedural unconscionability is required to conclude that the term
15   is unenforceable, and vice versa.” Davis v. Kozak, 53 Cal. App. 5th 897, 905 (2020).
16                1.    Procedural Unconscionability
17         “The procedural element of the unconscionability analysis concerns the manner in
18   which the contract was negotiated and the circumstances of the parties at that time.” Gatton
19   v. T-Mobile USA, Inc., 152 Cal. App. 4th 571, 581 (2007) (citing Kinney v. United
20   HealthCare Servs., Inc., 70 Cal. App. 4th 1322, 1329 (1999)). “The element focuses on
21   oppression or surprise.” Id. (citing Armendariz, 24 Cal. 4th at 114). “Oppression arises
22   from an inequality of bargaining power that results in no real negotiation and an absence
23   of meaningful choice.” Id. (citing Flores v. Transam. HomeFirst, Inc., 93 Cal. App. 4th
24   846, 853 (2001)). “Surprise is defined as ‘the extent to which the supposedly agreed-upon
25   terms of the bargain are hidden in the prolix printed form drafted by the party seeking to
26   enforce the disputed terms.’” Id. (quoting Stirlen v. Supercuts, Inc., 51 Cal. App. 4th 1519,
27   1532 (1997)). “The procedural element of an unconscionable contract generally takes the
28   form of a contract of adhesion, which, imposed and drafted by the party of superior

                                                 - 13 -
                                                                                          19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.559 Page 14 of 23



 1   bargaining strength, relegates to the subscribing party only the opportunity to adhere to the
 2   contract or reject it.” Little v. Auto Stiegler, Inc., 29 Cal. 4th 1064, 1071 (2003) (citation
 3   omitted).
 4                       (a)   Contract of adhesion
 5         A procedural unconscionability analysis “begins with an inquiry into whether the
 6   contract is one of adhesion.” Armendariz, 24 Cal. 4th at 113. Plaintiff states that the JAMS
 7   Agreement is a contract of adhesion because Plaintiff’s acceptance of the agreement was a
 8   condition of his employment and he was not provided an opportunity to negotiate or reject
 9   its terms. (Sonico Decl. ¶¶ 5–7.)
10         “It is well settled that adhesion contracts in the employment context, that is, those
11   contracts offered to employees on a take-it-or-leave-it basis, typically contain some aspects
12   of procedural unconscionability.” Serpa v. Cal. Surety Investigations, Inc., 215 Cal. App.
13   4th 695, 704 (2013); see also OTO, L.L.C. v. Kho, 8 Cal. 5th 111, 126 (2019) (“Arbitration
14   contracts imposed as a condition of employment are typically adhesive.”).
15         The Court finds that the JAMS Agreement is no exception. As a TWC candidate for
16   employment, Plaintiff was required to complete web-based onboarding before he could
17   become employed. (See Cassidy Decl. ¶ 8.) The onboarding process in turn required that
18   the candidate accept a number of “Required Acknowledgements,” including the JAMS
19   Agreement.     (See Onboarding Status Details (listing “Arbitration Agreement” as a
20   “Required Acknowledgment”).) Most importantly, the JAMS Agreement itself states that
21   “[b]y accepting employment with [TWC],” Plaintiff was agreeing to arbitrate employment-
22   related claims. (JAMS Agreement at 1.) Because it was a condition of employment and
23   Plaintiff had no opportunity to negotiate its terms, the JAMS Agreement constitutes a
24   contract of adhesion.     Armendariz, 24 Cal. 4th at 115.        Therefore, it is somewhat
25   procedurally unconscionable. Baltazar v. Forever 21, Inc., 62 Cal. 4th 1237, 1244 (2016)
26   (“Ordinary contracts of adhesion . . . contain a degree of procedural unconscionability even
27   without any notable surprises, and bear within them the clear danger of oppression and
28   overreaching.”) (quotations and citations omitted).

                                                 - 14 -
                                                                                           19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.560 Page 15 of 23



 1          An “ordinary contract of adhesion” such as this one, however, requires “closer
 2   scrutiny of its overall fairness” only where there is some “greater degree of procedural
 3   unconscionability” in the form of oppression or surprise. See id. at 1246; OTO, 8 Cal. 5th
 4   at 126.       The Court therefore turns to Plaintiff’s other claims of procedural
 5   unconscionability. 10
 6                         (b)     Oppression
 7          Plaintiff alleges that the JAMS Agreement is procedurally unconscionable because
 8   he was not provided an explanation of the terms, including his waiver of his constitutional
 9   rights, or an opportunity to review the terms of the contract or consult with an attorney.
10   Defendants argue that consultations with an attorney or in-person explanations of the terms
11   of the contract are of no import. (Reply at 7.)
12          Defendants are only partly correct. While Plaintiff has failed to show that the
13   circumstances surrounding his acceptance of the JAMS Agreement warranted any
14   explanation from defendants, whether Plaintiff had sufficient time to review the JAMS
15   Agreement and was aided by an attorney are both relevant to determining whether the
16   agreement is oppressive. See OTO, 8 Cal. 5th at 127.
17                                 (i)    Explanation from Defendants
18          “No law requires that parties dealing at arm’s length have a duty to explain to each
19   other the terms of a written contract[.]’” Ramos v. Westlake Servs. LLC, 242 Cal. App. 4th
20   674, 686 (2015) (quoting Brookwood v. Bank of Am., 45 Cal. App. 4th 1667, 1674 (1996)).
21   Further, because it is presumed that a party who accepts a document has “read it and
22   understand its contents[,]” Plaintiff has the burden of overcoming this presumption and
23   Defendants do not have to present “affirmative evidence that the agreements were
24
            10
                Plaintiff does not raise any arguments concerning surprise. In any event, the Court notes that
25
     the JAMS Agreement is a two-page contract that states in straightforward terms its purpose and conditions.
26   This is not a prolix form hidden within a myriad of onboarding documents; in fact, given that TWC’s
     onboarding process took place online, the JAMS Agreement was delineated by a separate link and
27   therefore easy to discern from other required acknowledgments. (See OBS Details.) Cf. Dougherty v.
     Roseville Heritage Partners, 47 Cal. App. 5th 93, 104 (2020) (finding procedural unconscionability where
28   an arbitration agreement was “buried” in the middle of a 70-page packet of hospital admission documents).

                                                       - 15 -
                                                                                                      19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.561 Page 16 of 23



 1   explained to [Plaintiff] or that [he] understood them . . . .” Baker v. Italian Maple Holdings,
 2   LLC, 13 Cal. App. 5th 1152, 1163 (2017). Plaintiff says only that he did not receive any
 3   explanation from Defendants about the JAMS Agreement (see Sonico Decl. ¶ 5); he does
 4   not state that he asked for and was refused an explanation from Defendants, or even that
 5   he did not understand the terms of the contract. See Martinez v. Vision Precision Holdings,
 6   LLC, No. 1-19-CV-01002-DAD-JLT, 2019 WL 7290492, at *6 (E.D. Cal. Dec. 30, 2019)
 7   (finding no oppression where the plaintiff made no effort to ask the defendant for more
 8   time or assistance in reviewing an arbitration agreement). Thus, the Court finds that
 9   Plaintiff’s attestations do not overcome the presumption that he read and understood the
10   JAMS Agreement.
11                              (ii)   Time to review the JAMS Agreement
12         Whether Plaintiff had sufficient time to consider the JAMS Agreement prior to
13   accepting it requires closer scrutiny of the record. TWC made Plaintiff an “online offer of
14   employment” in 2014, which he accessed using the Onboarding System. (Cassidy Decl. ¶
15   9.) The OBS System prompted Plaintiff to review and acknowledge 12 policies, the last
16   of which was the JAMS Agreement. (Id. ¶¶ 11–13.) TWC instructed new hires to
17   “complete the Onboarding process as soon as possible” but did not specify a time limit.
18   (OBS Checklist, Ex. C to Cassidy Decl.) Moreover, the time stamps indicate that Plaintiff
19   spent roughly 40 minutes reviewing the 12 policies, and took a little over 20 seconds to
20   review the JAMS Agreement. (See OBS Details.) Plaintiff does not allege that this cursory
21   review was subject to any time constraint—or, indeed, any other type of pressure—
22   imposed by TWC, but offers only the conclusory attestation that he “do[es] not believe [he]
23   had a meaningful opportunity to review any of the documents or policies presented to [him]
24   during the on-boarding process[.]” (Sonico Decl. ¶ 6.) Without more, this conclusory
25   statement is insufficient to support Plaintiff’s claim that he did not receive enough time to
26   review the JAMS Agreement. See Rejuso v. Brookdale Senior Living Communities, Inc.,
27   No. CV 17-5227 DMG (RAOx), 2018 WL 6174764, at *6 (C.D. Cal. June 5, 2018) (citing
28   Nigro v. Sears, Roebuck & Co., 784 F.3d 495, 497 (9th Cir. 2015)) (disregarding a self-

                                                  - 16 -
                                                                                            19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.562 Page 17 of 23



 1   serving declaration that stated only conclusions and not facts that would be admissible
 2   evidence); see also Ruiz, 232 Cal. App. 4th at 842.
 3                             (iii)   Plaintiff’s ability to consult counsel
 4         The ability to talk to an attorney before signing an arbitration agreement is properly
 5   considered in assessing procedural unconscionability. See OTO, 8 Cal. 5th at 127; Swain
 6   v. LaserAway Med. Grp., Inc., 270 Cal. Rptr. 3d 786, 796 (2020), as modified (Nov. 3,
 7   2020). It is undisputed that Plaintiff did not sign the JAMS Agreement with the aid of an
 8   attorney. However, Plaintiff does not explain why he was unable to secure an attorney
 9   before acknowledging the agreement. See Martinez, 2019 WL 7290492, at *6. For
10   example, as aforementioned, he does not state that Defendants provided too little time to
11   review the JAMS Agreement or otherwise exerted pressure on him to sign it, apart from
12   that inherent in any contract proffered as a condition of employment. Cf. Swain, 270 Cal.
13   Rptr. 3d at 796 (finding absence of attorney, time constraints, and other pressure exerted
14   by defendants gave rise to additional procedural unconscionability).
15         In light of this, the Court therefore finds that the absence of an attorney reflects some,
16   though not any significant, level of oppression in the procedural unconscionability analysis.
17   See Martinez, 2019 WL 7290492, at *6 (“[T]he fact that plaintiff may not have navigated
18   the Agreement with the skill of a more sophisticated party does not render it ‘highly
19   oppressive.’”).
20                             (iv)    JAMS Rules
21         Lastly, Plaintiff alleges that Defendants’ failure to provide a copy of the arbitration
22   rules renders the JAMS Agreement procedurally unconscionable.                 (Opp’n at 10.)
23   Defendants instead provided a link to the JAMS rules on the onboarding webpage where
24   the JAMS Agreement was located. (Ex. C to Cassidy Decl.)
25         California courts have reached different conclusions about whether the failure to
26   attach a copy of the rules renders a contract as a whole procedurally unconscionable. See
27   Tiri v. Lucky Chances, Inc., 226 Cal. App. 4th 231, 246 n.9 (2014) (citing cases). More
28   recently, however, the California Supreme Court clarified that the failure to attach

                                                  - 17 -
                                                                                             19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.563 Page 18 of 23



 1   arbitration rules to an arbitration agreement does not increase procedural unconscionability
 2   where the plaintiff’s challenge to the enforcement of the agreement does not “depend[] in
 3   some manner on the arbitration rules in question.” Baltazar, 62 Cal. 4th at 1246.
 4         Here, Plaintiff’s challenges to the enforcement of the JAMS Agreement do not
 5   concern some aspect of the JAMS Rules themselves.                   The sole substantive
 6   unconscionability claim, discussed below, involves the agreement’s jury trial waiver. No
 7   part of the JAMS Rules concern juries. Moreover, the waiver of jury trials was contained
 8   in the JAMS Agreement itself, not “artfully hidden” by the incorporation by reference of
 9   the JAMS Rules by Defendants. Cf. Ali v. Daylight Transp., LLC, No. A157104, 2020 WL
10   7777912, at *9 (Dec. 4, 2020) (finding procedurally unconscionable the failure to attach
11   the rules where one claim of substantive unconscionability related to the requirement that
12   the plaintiff bear half the costs of arbitration, which was not included in the arbitration
13   agreement itself and only in the rules).
14         Plaintiff also does not argue that he was otherwise unable to access the rules via the
15   link or that he did not have enough time to read them at the time of contracting. See Davis,
16   53 Cal. App. 5th at 909; see also Lane v. Francis Capital Mgmt. LLC, 224 Cal. App. 4th
17   676, 691 (2014) (holding failing to attach rules to arbitration agreement did not render the
18   agreement procedurally unconscionable because rules were easily accessible on the
19   internet and the plaintiff did not lack means or capacity to retrieve them). Thus, the Court
20   concludes Defendants’ failure to provide a copy of the JAMS Rules with the JAMS
21   Agreement does not add to the level of procedural unconscionability.
22         In sum, aside from the standard adhesive nature of the JAMS Agreement, the Court
23   finds some additional procedural unconscionability only in the fact that Plaintiff did not
24   have the aid of an attorney. Plaintiff’s remaining arguments do not militate in favor of
25   procedural unconscionability. Thus, there is a low degree of procedural unconscionability.
26                2.     Substantive Unconscionability
27         When the degree of procedural unconscionability of an adhesion contract is low,
28   “the agreement will be enforceable unless the degree of substantive unconscionability is

                                                - 18 -
                                                                                         19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.564 Page 19 of 23



 1   high.” Poublon v. C.H. Robinson Co., 846 F.3d 1251, 1263 (9th Cir. 2017) (citing Serpa,
 2   215 Cal. App. 4th at 704). Substantive unconscionability focuses on the harshness and
 3   one-sided nature of the substantive terms of the contract. A & M Produce Co. v. FMC
 4   Corp., 135 Cal. App. 3d 473, 486–87 (1982). “Substantive unconscionability ‘may take
 5   various forms,’ but typically is found in the employment context when the arbitration
 6   agreement is ‘one-sided’ in favor of the employer without sufficient justification, for
 7   example, when ‘the employee’s claims against the employer, but not the employer’s claims
 8   against the employee, are subject to arbitration.’” Serpa, 215 Cal. App. 4th at 703 (quoting
 9   Little, 29 Cal. 4th at 1071).
10           The Supreme Court of California has held that governing California constitutional
11   and statutory provisions do not permit predispute jury waivers. Grafton Partners v.
12   Superior Court, 36 Cal. 4th 944, 967 (2005). Recent decisions have applied Grafton to
13   hold that provisions requiring “plaintiffs to waive in advance their right to a jury trial for
14   any dispute for which arbitration is not allowed by law” are unconscionable under
15   California law. Dougherty, 47 Cal. App. 5th at 107; Durruthy v. Charter Commc’ns, LLC,
16   No. 20-CV-1374-W-MSB, 2020 WL 6871048, at *12 (S.D. Cal. Nov. 23, 2020) (citing
17   Dougherty to find predispute jury trial waiver “clearly” unconscionable under California
18   law); see also Lange v. Monster Energy Co., 46 Cal. App. 5th 436, 452 (2020) (finding
19   provision that required both parties, “in the event that any controversy or claim is
20   determined in a court of law,” to “irrevocably waive” right to a jury trial for disputes
21   covered by contract was “not susceptible to any interpretation other than as an
22   unconscionable predispute jury trial waiver”). 11
23
             11
                 At least one district court has declined to hold, as a matter of law, “that a trial to a court rather
24   than a jury favors any party in any degree.” Phoenix Leasing. v. Sure Broadcasting, Inc., 843 F. Supp.
     1379, 1385 (D. Nev. 1994) (construing federal and California law regarding jury trial waiver to find that
25
     because “[t]here is no presumption that a trial to a court is unconscionably more favorable to a lender than
26   a jury trial”), aff’d, 89 F.3d 846 (9th Cir. 1996). However, given the intervening state court decisions cited
     above, the Court finds that the reasoning in Phoenix Leasing is no longer supported by prevailing state
27   law, which governs unconscionability. See Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 682 (1996)
     (“Generally applicable contract defenses, such as fraud, duress, or unconscionability, may be applied to
28   invalidate arbitration agreements without contravening § 2 [of the FAA].”).

                                                          - 19 -
                                                                                                            19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.565 Page 20 of 23



 1         The relevant provision in the JAMS Agreement states:
 2
           In the event a dispute between you and TWC is not arbitrable under this
 3         Agreement for any reason and is pursued in court, you and TWC agree to
           waive any right to a jury trial that might otherwise exist.
 4

 5   (JAMS Agreement at 2.) In other words, this clause requires Plaintiff to waive his right to
 6   a jury trial if he raises an employment issue that cannot proceed to arbitration. This is
 7   therefore a predispute jury trial waiver prohibited by California law. See Dougherty, 47
 8   Cal. App. 5th at 107. The provision is therefore substantively unconscionable.
 9                3.     Severance
10         Under California law, courts have discretion to sever an unconscionable provision
11   or refuse to enforce the contract in its entirety. See Cal. Civ. Code § 1670.5(a). The
12   relevant provision states:
13         If the court as a matter of law finds the contract or any clause of the contract
14         to have been unconscionable at the time it was made the court may refuse to
           enforce the contract, or it may enforce the remainder of the contract without
15         the unconscionable clause, or it may so limit the application of any
16         unconscionable clause as to avoid any unconscionable result.
17   Id. The California Supreme Court “has interpreted this provision to mean that if a trial
18   court concludes that an arbitration agreement contains unconscionable terms, it then ‘must
19   determine whether these terms should be severed, or whether instead the arbitration
20   agreement as a whole should be invalidated.’” Lange, 46 Cal. App. 5th at 452–53 (quoting
21   Gentry, 42 Cal. 4th at 473). California courts have further held that “the strong legislative
22   and judicial preference is to sever the offending term and enforce the balance of the
23   agreement[,]” noting that refusing to enforce an entire agreement is “contemplate[d] . . .
24   only when an agreement is ‘permeated’ by unconscionability.’” Id. at 453 (alterations in
25   original) (quoting Roman v. Sup. Court, 172 Cal. App. 4th 1462, 1478 (2009)); see also
26   Armendariz, 24 Cal. 4th at 124 (“If the central purpose of the contract is tainted with
27   illegality, then the contract as a whole cannot be enforced. If the illegality is collateral to
28   the main purpose of the contract, and the illegal provision can be extirpated from the

                                                  - 20 -
                                                                                            19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.566 Page 21 of 23



 1   contract by means of severance or restriction, then such severance and restriction are
 2   appropriate.”).
 3         Plaintiff argues that the substantively unconscionable waiver “irreparably taints the
 4   entire contract.”   (Opp’n at 11–12.) Defendants disagree, arguing that severance is
 5   appropriate here where the contract contains a severability provision. While California law
 6   is unequivocal about the unconscionability of the waiver provision, the Court finds that it
 7   does not permeate the entire JAMS Agreement with unconscionability such that it cannot
 8   be severed.
 9         Preliminarily, the Court notes that the JAMS Agreement contains the following
10   severability provision:
11         You and TWC agree that if the Agreement or any clause or term of the
12         Agreement is found to be void, unenforceable, or unconscionable, the
           remainder of the Agreement shall be enforced without the invalid,
13
           unenforceable, or unconscionable clause or term, or the application of the
14         clause or term shall be limited as to avoid any invalid, unenforceable, or
           unconscionable result.
15

16   (JAMS Agreement at 2.) See Grabowski v. Robinson, 817 F. Supp. 2d 1159, 1179 (S.D.
17   Cal. 2011) (considering severability clause); see also Lang v. Skytap, Inc., 347 F. Supp. 3d
18   420, 433 (N.D. Cal. 2018) (same).
19         When determining whether unconscionability permeates an arbitration agreement,
20   courts consider several factors: (1) whether there are multiple unconscionable provisions;
21   (2) whether the central purpose of the contract is illegal; and (3) whether the court can
22   eliminate the unconscionability from the contract by striking or restricting provisions—
23   instead of rewriting or reforming the agreement. See, e.g., Poublon, 846 F.3d at 1272–73
24   (citing cases); see also Armendariz, 24 Cal. 4th at 124–25.
25         The factors favor severing the waiver provision. First, the waiver is the sole
26   unconscionable provision in the JAMS Agreement. See Butterfield v. Fedex Office, No.
27   SA CV 18-00033 AG (KESx), 2018 WL 5919208, at *3 (C.D. Cal. July 16, 2018)
28   (concluding that a jury trial waiver did not “‘permeate’ the rest of the agreement such that

                                                - 21 -
                                                                                         19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.567 Page 22 of 23



 1   compelling arbitration would be inappropriate”); cf. Lange, 46 Cal. App. 5th at 451–52,
 2   455 (finding provisions waiving the right to punitive damages as remedy for all
 3   nonstatutory claims, the requirement that the employer establish all essential elements for
 4   issuance of injunction, and the right to a jury trial together permeated contract “with too
 5   high a degree of unconscionability for severance to rehabilitate”); Dougherty, 47 Cal. App.
 6   5th at 101, 107 (finding no abuse of discretion where trial court declined to sever “multiple
 7   defects” in arbitration agreement, including “restrictions on discovery, limitations on
 8   damages, and advance waiver of jury trial rights for any nonarbitrable causes of action”).
 9         Second, the central purpose of the JAMS Agreement is to mandate arbitration of
10   employment-related claims, which is indisputably lawful. The objective of the jury trial
11   waiver is clearly collateral to this central purpose because the waiver intends to require
12   bench trials for any disputes that cannot be subject to the agreement’s mandate. See
13   Armendariz, 24 Cal. 4th at 124.
14         Third, the jury trial waiver is a single sentence that does not rely on or create any
15   conditions for other provisions in the JAMS Agreement; it can therefore be easily stricken
16   without requiring “reform[ing] the contract by augmenting it or otherwise rewriting the
17   parties’ agreement.” Conyer v. Hula Media Servs., LLC, 53 Cal. App. 5th 1189, 1198
18   (2020).
19         Because the Court finds the JAMS Agreement is not permeated with
20   unconscionability, severing the jury trial waiver from the contract under California Civil
21   Code § 1670.5(a) is appropriate.         The Court thus ultimately rejects Plaintiff’s
22   unconscionability defense to enforcement of the JAMS Agreement, and the Court will
23   compel arbitration upon severing the provision from the contract.
24   IV.   CONCLUSION
25         In light of the foregoing, the Court GRANTS Defendant’s Renewed Motion to
26   Compel Arbitration (ECF No. 36) under the JAMS Agreement. Specifically, the Court
27   severs the predispute jury trial waiver from the JAMS Agreement discussed above. The
28   Court also ORDERS the parties to proceed to arbitration in California in the manner

                                                 - 22 -
                                                                                          19cv1842
     Case 3:19-cv-01842-BAS-LL Document 39 Filed 01/27/21 PageID.568 Page 23 of 23



 1   provided for in the JAMS Agreement. See 9 U.S.C. § 4. In addition, the Court STAYS
 2   this action. See id. § 3.
 3        Last, the Court directs the Clerk of Court to ADMINISTRATIVELY CLOSE this
 4   case. The decision to administratively close this case pending resolution of the arbitration
 5   does not have any jurisdictional effect. See Dees v. Billy, 394 F.3d 1290, 1294 (9th Cir.
 6   2005) (“[A] district court order staying judicial proceedings and compelling arbitration is
 7   not appealable even if accompanied by an administrative closing.                 An order
 8   administratively closing a case is a docket management tool that has no jurisdictional
 9   effect.”).
10        IT IS SO ORDERED.
11

12   DATED: January 27, 2021
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                - 23 -
                                                                                         19cv1842
